Title: To John Adams from Timothy Dwight, 24 January 1794
From: Dwight, Timothy
To: Adams, John



Sir,
Greenfield (in Connecticut) Jany 24th 1794.

 I have been some time employed in writing a poem, entitled Greenfield Hill; of a rural character; in a degree descriptive; but principally didactic. In it, beside several other subjects, are treated the subjects of slavery, war, the state of society public & private, in New England, the education of children, religion, œconomy of private life, & the policy of this country. It is written, in seven parts; connected by the situation, in which the writer is supposed to stand—on the beautiful eminence, which gives the poem it’s name. The parts are stiled—The Prospect;The Flourishing Village;The Burning of Innfield;The Destruction of the Pequods;The Clergymans advice to the Villagers;The Farmor’s advice to the Villagers; & The Vision; or Prospect of the future state of this country. This poem, sir, it is my wish to inscribe to you; should the proposal meet with your approbation.If you think it proper, sir, you may obtain a general character of the work, by enquiring of Mr Woolcot, the Comptroller of the public Treasury, who has read it.Allow me to observe, sir, though perhaps the observation is scarcely necessary, that I am induced to request this favour, merely from a wish to bear publicly my own little testimony of respect to a Character, to which I view America at large, & myself in particular, as under peculiar obligations. Allow me also to subscribe myself, with sentiments of the highest respect, sir, your very / obedient, / & most humble servant,
					Timothy Dwight.
				

